Before the close of the argument, the court intimated to the counsel that they were under the impression there was a point of considerable importance involved in this motion, which had not been alluded to, to wit: whether an appeal could properly be brought to this court upon an order made at a special term of the Supreme Court in Equity, without first having been reheard at general term.
The counsel upon both sides thereupon discussed this question, and the court held the case under advisement, after which, Jewett, Chief Judge, gave the decision of the court, that no appeal could be brought to this court upon an order made at a special term of the Supreme Court in Equity, without first having been reheard at general term; and dismissed the appeal with costs, and costs of the motion, upon that ground solely.